Title: Notes on a Cabinet Meeting, 22 October 1806
From: Jefferson, Thomas
To: 


                        
                            
                                22 Oct. 1806
                            
                        
                        Oct. 22. present the 4. heads of departmt. the Spaniards have moved to Bayou Pierre a body of 1000. or
                            1200. men, mostly militia, mounted, and 300. regulars are expected to join them. our regular force in Missipi &
                            Orleans territories is 631. men at Natchitoches & ordered there from Fort Adams, 216. at N. Orleans, 240 new recruits
                            arrived or arriving at Orleans, making in all 1081. besides 130. at Tombigby. 2. gunboats are at N. Orleans (from Ohio) 6.
                            more daily expected from the same quarter, 2 others & 2 bomb vessels from Boston are arriving there about this time, &
                            Genl. Wilkinson asks 500 mounted men to secure his operations if forced to act hostilely. the acting Govr. of Missipi
                            offers 250. volunteers for service on the West side of the Misipi, & 500 if employed on the East side. the Govr. of
                            Orleans counts on 500. militia from the Western counties of his territories. Agreed unanimously to require from those two
                            territories 500. volunteers mounted on their own horses, engaged to serve 6. months, & to be in readiness when called
                            for by the Commandg. officer of the regulars. this under the law of the last session for calling out a detachment of
                            militia. and further that the marines at N.O. shall do garrison duty there, so that the 210. men at that place may be
                            moved up to Natchitoches. the gunboats to be under the orders of the Commanding officer.
                        During the last session of Congress, Colo. Burr who was here, finding no hope of being employed in any
                            department of the govmt. opened himself confidentially to some persons on whom he thought he could rely, on a scheme of
                            separating the Western from the Atlantic states, & creating the former into an independant confederacy. he had before
                            made a tour of those states, which had excited suspicions, as every motion does of such a Catilinarian character. of his
                            having made this proposition here we have information from Genl Eaton, thro’ mr Ely & mr Granger. he went off this
                            spring to the Western country. of his movements on his way information has come to the Secretary of state & myself from
                            John Nicholson and mr Williams of the state of N.Y. respecting a mr Tyler, Colo. Morgan, Nevill & Roberts near
                            Pittsbg. and to other citizens thro’ other channels & the newspapers. we are of opinion unanimously that confidential
                            letters be written to the governors of Ohio, Indiana, Missisipi & Orleans, to the district attorney of Kentucky,   of
                            Tennissee,   of Louisiana to have him strictly watched, and on his committing any overt act unequivocally, to have him
                            arrested & tried for treason, misdemeanor, or whatever other offence the act may amount to; and in like manner to arrest
                            & try any of his followers committing acts against the laws. we think it proper also to order some of the gunboats up to
                            Fort Adams to stop by force any passage of suspicious persons going down in force.
                        Genl. Wilkerson being expressly declared by Burr to Eaton to be engaged with him on this design as his
                            Lieutenant or first in command, and suspicions of infedility in Wilkerson being now become very general, a question is
                            proposed what is proper to be done as to him on this account as well as for his disobedience of orders recieved by him
                            June 11. at St. Louis, to descend with all practicable dispatch to N.O. to mark out the site of certain defensive works
                            there, & then repair to take command at Natchitoches, on which business he did not leave St. Louis till Sep.   consideration adjourned.
                    